*806The infant plaintiff sustained permanent facial scarring following an attack by the defendants’ dog, which was known to have vicious propensities. The uncontroverted evidence revealed that the plaintiff underwent two surgeries and would require two additional surgeries to attempt to repair his disfiguring facial scar.
The exercise of the discretion of a trial court over damage awards should be exercised sparingly (James v Shanley, 73 AD2d 752). However, under the circumstances of this case, we find that the trial court properly set aside the jury’s award of damages as inadequate since the award materially deviated from what would be reasonable compensation (see, CPLR 5501 [c]; Christopher v Great Atl. & Pac. Tea Co., 76 NY2d 1003; Byrd v New York City Tr. Auth., 172 AD2d 579; Giglio v Pignataro, 54 AD2d 556). Thompson, J. P., Sullivan, Harwood and O’Brien, JJ., concur.